Citation Nr: 0613615	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  00-16 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral flat feet are manifested by 
complaints of extreme pain and tenderness with clinical 
findings not demonstrating the presence of pronounced flat 
feet manifested by marked pronation, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for bilateral flat feet have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 
Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in December 1979, service connection was 
granted for bilateral flat feet and a noncompensable 
evaluation was assigned.  By rating decision in September 
1987, a 10 percent evaluation was assigned for bilateral flat 
feet.  By rating decision in October 1998, a 30 percent 
evaluation was assigned for bilateral flat feet.  In April 
1999, the veteran filed the current claim of entitlement to a 
rating in excess of 30 percent for the service connected flat 
feet.  

On VA examination in August 1999, it was noted that the 
veteran had been provided with arch supports by VA with mild 
improvement.  There currently was pain only with weight 
bearing on the soles and arches of the feet.  Blisters would 
development and have to be drained by a physician.  

In September 2000, the veteran complained of bilateral foot 
pain of the plantar surfaces.  The pain was described as 
shooting.  Inserts reportedly had not helped.  

The veteran testified in February 2001 that his bilateral 
flat feet had grown worse; that he was unable to put pressure 
on the feet when standing; that foot pain increased with use 
of the feet; and that he had several arch supports, but that 
they did not provide relief.

On examination performed in relation to the veteran's SSA 
claim in December 2001, it was noted that there was 
tenderness to palpation of the plantar aspects of the feet.  
There were small to medium sized bunions.  There was 
excessive pronation and flat feet.  

In February 2002, the veteran noted suffering from bilateral 
plantar foot pain.  Adjustments to arch supports had been 
made, but the veteran did not believe that the adjustment 
helped.  Pain was aggravated by standing.  Injections also 
had not helped with pain.  

By decision of the Social Security Administration (SSA) in 
October 2002, it was determined that the veteran was disabled 
due to numerous physical and psychiatric disabilities to 
include flat feet.

On VA rating examination by a knee and foot specialist in May 
2003, it was noted that the veteran's claims folder had been 
reviewed.  It was noted that VA had provided the veteran with 
braces and shoe inserts, but that all of efforts to provide 
relief from foot pain had failed.  Occasional nonsteroidal 
medicines had been administered without providing relief.  
The veteran reported suffering pain with ambulation.  He felt 
that his feet were weak and that he had some fatigability and 
that treatments had been inadequate.  He no longer worked.  

On examination, the veteran walked with a shuffling gait.  
Both feet on toe raise recreated the normal arch as well as 
normal heel varus.  The examiner noted that in other words 
the veteran had a flexible flat feet condition.  There was 
some pain with manipulation of the feet and with range of 
motion.  There was no swelling.  There was no specific 
tenderness around the ankle joint.  There was no spasm of the 
tendo achillis with manipulation.  The tendo achillis was 
flexible and easily manipulated.  There were some mild 
calluses of the medial aspects of both metatarsophalangeal 
joints.  When standing, there was maybe one or two degrees of 
valgus alignment of the tendo achillis.  Muscle strength of 
the lower extremities was 5/5.  There was no atrophy of the 
lower extremities.  The mid-foot was supple with no pain with 
range of motion.  Ankle range of motion was normal without 
limitation due to pain, weakness, incoordination, or 
fatigability.  There was no swelling of the feet.  The 
diagnosis was bilateral pes planus.  

In September 2004, the veteran complained of constant 
bilateral foot pain that had grown progressively worse.  Foot 
pain was aggravated by walking, using stairs, and extended 
standing.  

In January 2005, the veteran complained of pain of the balls 
of the feet that radiated into the legs.  He stated that pain 
was worse and at times was throbbing or sharp.  The veteran 
related that medications had not provided relief from 
symptoms.  Previous treatment had included taping, strapping, 
padding, injections, inserts and medications.  On 
examination, there was tenderness to touch of the plantar 
aspect of the feet.  

Service connection for bilateral flat feet has been 
established with a 30 percent evaluation assigned under DC 
5276.  It is the veteran's contention that a higher 
evaluation is warranted as the service connected disability 
has worsened in severity.

It is the most recent evidence that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this case, the Board will focus on the 
evidence of record submitted in support of this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The veteran's service-connected bilateral flat feet are rated 
under Diagnostic Code 5276, schedule of ratings of the foot.  
38 C.F.R. § 4.71a (2005).  An evaluation of 10 percent 
disabling is provided for moderate foot impairment as shown 
by objective medical evidence of weight-bearing over or 
medial to great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet, bilateral or 
unilateral.  Severe manifestations, such as objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities will be 
granted a 30 percent rating when bilateral.  Pronounced 
bilateral pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, none of which are improved by orthopedic shoes 
or appliances, will be awarded a 50 percent schedular 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

A review of the evidence of record does not support the 
veteran's claim for a 50 percent evaluation as the evidence 
does not support the conclusion that the veteran has 
pronounced flat feet.  The veteran does complain of extreme 
tenderness of the plantar surfaces of his feet, but the 
objective manifestations of pronounced flat feet as listed in 
the diagnostic code have not been demonstrated on 
examination.  

Although the veteran has repeatedly reported that his pain 
was not improved by shoe inserts or appliances, or by any of 
the other treatment modalities that have been tried, none of 
the records of examination or treatment have shown severe 
spasm of the tendo achillis on manipulation, or otherwise.  
Similarly, marked inward displacement of the tendon achillis 
has not been described.  Rather, a few degrees of possible 
valgus displacement on standing were noted on examination in 
May 2003.  The veteran's flexible flat feet condition has not 
been described as characterized by marked pronation in any of 
the medical records.  

Moreover, it should be emphasized that the May 2003 VA 
examination was performed by a foot specialist which makes 
the physician's clinical findings highly probative relative 
to the degree of objective disability manifested by the 
veteran's flat feet. 

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, Diagnostic Code 5276, 
acquired flatfoot, does not evaluate the veteran's foot 
disability with respect to range of motion; therefore, 
sections 4.40 and 4.45, with respect to pain on motion, are 
not applicable, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Even when the Board considers the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 
Vet. App. 202, 205-207 (1995), the record shows that on VA 
examination in May 2003, ankle range of motion was normal 
without limitation due to pain, weakness, incoordination, or 
fatigability.  Hence, the objective findings with regard to 
the veteran's bilateral flat feet have not been shown to be 
productive of additional disability or functional impairment 
in excess of the 30 percent evaluation under DeLuca.  
Accordingly, the preponderance of the evidence is against the 
assignment of an evaluation in excess of 30 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  

In fact, the veteran has not been hospitalized nor has 
surgery been required for bilateral flat feet.  There is 
nothing in the record to suggest that the bilateral flat feet 
cause problems not contemplated by the pertinent rating 
criteria and the currently assigned 30 percent evaluation.  
The Board therefore will not refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in January 2002 prior to the December 2005 transfer and 
recertification of the appellant's case to the Board after 
the April 2001 remand and the context of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thereafter, the instant claim was 
readjudicated and Supplemental Statements of the Case (SSOC) 
were provided to the appellant in January 2004 and June 2005.  
The claimant, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in January 2002 and February 2003 as 
well as the statement of the case in March 2000 and 
supplemental statements of the case in January 2004 and June 
2005, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this case, where 
the establishment of service connection status was resolved 
years prior to the filing of the current claim, the issue at 
bar is the proper current disability rating to be assigned.  
In this regard, the veteran has been notified concerning the 
evidence needed to show entitlement to a higher degree of 
disability and the effective date thereto.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA treatment records 
and a copy of a SSA decision and underlying medical records 
have been obtained.  The veteran also appeared and presented 
testimony in support of his claim at a February 2001 video 
conference hearing.  Accordingly, the Board finds that the 
evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with VA examinations in August 1999 and May 2003.  The Board 
finds that the evidence currently of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another VA 
examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a rating in excess of 30 percent for the 
service connected flat feet is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


